DETAILED ACTION
This action is made in response to the communication filed on June 15, 2022. This action is made non-final.
Claims 1-20 are pending. Claims 1, 13, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 13, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPPN: 2022/0224968; hereinafter Wang) in further view of Riley et al. (USPPN: 2015/0100885; hereinafter Riley).
	As to claim 1, Wang teaches A method for displaying video (e.g., see Fig. 6), comprising: 
	under a condition that a display type of a target video is a horizontal video, displaying a landscape access control on a playback page of the target video, wherein the landscape access control is used to trigger an access into a horizontal page, the playback page comprises a predetermined position tab bar, and the predetermined position tab bar is displayed horizontally on the playback page (e.g., see Figs. 6a, 6b, [0123] illustrating an instance of a horizontal video in a first display mode (i.e., playback page) and displaying a full-screen control (i.e., landscape access control) which is used to trigger access to a horizontal page. While in a first display mode having a predetermined position bar displayed horizontally on the page); 
	in response to detecting a click operation on the landscape access control, displaying a landscape display page of the target video and displaying the target video on the landscape display page (e.g., see Figs. 6a, 6b, [0123] wherein in response to user selection of the full-screen control, displaying the video in a landscape mode).
	While Wang teaches receiving a switching operation for changing the video displayed on the device, Wang fails to explicitly teach in response to detecting a switching operation for the landscape display page, displaying a switched video on the landscape display page.  
	However, in the same field of endeavor of graphical user interfaces, Riley teaches in response to detecting a switching operation for the landscape display page, displaying a switched video on the landscape display page (e.g., see Figs. 3-6, 8, [0051], [0059] wherein in response to a switching operation in a landscape display mode, switching the video played on the landscape display mode). Accordingly, it would have been obvious to modify Wang in view of Riley with a reasonable expectation of success. One would have been motivated to make such a modification to provide for a simple, easy-to-use, intuitive user interfaces for navigating video content on a mobile device (e.g., see [0005] of Riley).

	As to claim 3, the rejection of claim 1 is incorporated. Wang further teaches wherein the method further comprises: increasing transparency of label information in the predetermined position tab bar displayed on the landscape display page, wherein the label information comprises at least one of the following: text information and icon information (e.g., see Fig. 6a, [0124] wherein various label information is displayed (i.e., increasing transparency) in the position tab bar may be displayed, the label information including text and icon information).  

	As to claim 8, the rejection of claim 1 is incorporated. Riley further teaches wherein the method further comprises: in response to determining that the landscape display page does not comprise a video playback control component and detecting a first user operation for the landscape display page, controlling to display the video playback control component on the landscape display page; or in response to not detecting a second user operation for the landscape display page, determining whether a display duration of the target video on the landscape display page satisfies a preset duration; in response to determining that the display duration of the target video on the landscape display page satisfies the preset duration, controlling to hide the video playback control component on the landscape display page; or in response to detecting a third user operation for the landscape display page, displaying the video playback control (e.g., see Fig. 6, [0065] of Riley teaching displaying a hidden playback control in response to user input).  
	
	As to claim 10, the rejection of claim 3 is incorporated. Riley further teaches wherein the method further comprises: in response to determining that the landscape display page does not comprise a video playback control component and detecting a first user operation for the landscape display page, controlling to display the video playback control component on the landscape display page; or in response to not detecting a second user operation for the landscape display page, determining whether a display duration of the target video on the landscape display page satisfies a preset duration; in response to determining that the display duration of the target video on the landscape display page satisfies the preset duration, controlling to hide the video playback control component on the landscape display page; or in response to detecting a third user operation for the landscape display page, displaying the video playback control (e.g., see Fig. 6, [0065] of Riley teaching displaying a hidden playback control in response to user input).  

	As to claims 13, 15, and 17, the claims are directed to the electronic device implementing the method of claims 1, 3, and 8 and further recites one or more processors; a memory having stored thereon one or more programs (e.g., see Fig. 2 of Wang) and are similarly rejected.

	As to claim 20, the claim is directed to the non-transitory medium performing the method of claim 1 and is similarly rejected.

Claim(s) 2, 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Riley, as applied above, and in further view of Lawrence (USPPN: 2017/0187983; hereinafter Lawrence).
	As to claim 2, the rejection of claim 1 is incorporated. While Wang teaches the images have an aspect ratio having a height and width, Wang fails to teach wherein steps for determining the display type of the target video comprises: determining relevant information of a display box of the target video on the playback page, wherein the relevant information comprises: width information and height information of the display box; and under a condition that the width information is greater than the height information, determining the display type of the target video as a horizontal video. It is noted that it is well understood that a landscape/horizontal video is an image where the width is greater than the height (e.g., see thefreedictionary.com defining a landscape image as having greater width than height).
	However, for the purposes of compact prosecution, and in the same field of endeavor of displaying video content, Lawrence teaches wherein steps for determining the display type of the target video comprises: determining relevant information of a display box of the target video on the playback page, wherein the relevant information comprises: width information and height information of the display box; and under a condition that the width information is greater than the height information, determining the display type of the target video as a horizontal video (e.g., see [0021], [0027] wherein the viewing orientation of a video is determined wherein a video having width information greater than the height is determined as landscape (i.e., horizontal) and a video having height information greater than width is determined as portrait (i.e., vertical)). Accordingly, it would have been obvious to modify Wang-Riley in view of Lawrence with a reasonable expectation of success. One would have been motivated to make such a modification in order to view videos in their optimal viewing orientation (e.g., see [0002] of Lawrence).

	As to claim 4, the rejection of claim 2 is incorporated. Wang further teaches wherein the method further comprises: increasing transparency of label information in the predetermined position tab bar displayed on the landscape display page, wherein the label information comprises at least one of the following: text information and icon information (e.g., see Fig. 6a, [0124] wherein various label information is displayed (i.e., increasing transparency) in the position tab bar may be displayed, the label information including text and icon information).  

	As to claim 9, the rejection of claim 2 is incorporated. Riley further teaches wherein the method further comprises: in response to determining that the landscape display page does not comprise a video playback control component and detecting a first user operation for the landscape display page, controlling to display the video playback control component on the landscape display page; or in response to not detecting a second user operation for the landscape display page, determining whether a display duration of the target video on the landscape display page satisfies a preset duration; in response to determining that the display duration of the target video on the landscape display page satisfies the preset duration, controlling to hide the video playback control component on the landscape display page; or in response to detecting a third user operation for the landscape display page, displaying the video playback control (e.g., see Fig. 6, [0065] of Riley teaching displaying a hidden playback control in response to user input).  

	As to claim 14, the claim is directed to the electronic device implementing the method of claim 2 and is similarly rejected.

	
Claim(s) 5, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Riley, as applied above, and in further view of Cueto (USPPN: 2015/0177933; hereinafter Cueto).
	As to claim 5, the rejection of claim 1 is incorporated. Wang and Riley teach a video playback control component having a current playback duration control, a total duration control, a progress bar control, and an exit control (e.g., see Figs. 6, [0145] of Wang and Fig. 6, [0065] of Riley). While Riley further teaches the controls may be hidden and revealed upon user input, Wang-Riley fail to explicitly teach in response to determining that the landscape display page comprises a video playback control component and detecting a first user operation for the landscape display page, controlling to hide the video playback control component on the landscape display page.  
	However, in the same field of endeavor of graphical user interfaces for displaying content with a control bar, Cueto teaches in response to determining that the [landscape] display page comprises a [video playback] control component and detecting a first user operation for the [landscape] display page, controlling to hide the [video playback] control component on the [landscape] display page (e.g., see Figs. 5C, 5D, [0015], [0019], [0048] teaching in response to user input where there is a control component currently displayed, hiding the control component. See Wang and Riley explicitly teaching a video playback control and landscape display page). Accordingly, it would have been obvious to modify Wang-Riley in view of Cueto with a reasonable expectation of success. One would have been motivated to make such a modification to easily navigate content and provide a more intuitive or otherwise positive user experience (e.g., see [0014] of Cueto).

	As to claim 7, the rejection of claim 3 is incorporated. Wang and Riley teach a video playback control component having a current playback duration control, a total duration control, a progress bar control, and an exit control (e.g., see Figs. 6, [0145] of Wang and Fig. 6, [0065] of Riley). While Riley further teaches the controls may be hidden and revealed upon user input, Wang-Riley fail to explicitly teach in response to determining that the landscape display page comprises a video playback control component and detecting a first user operation for the landscape display page, controlling to hide the video playback control component on the landscape display page.  
	However, in the same field of endeavor of graphical user interfaces for displaying content with a control bar, Cueto teaches in response to determining that the [landscape] display page comprises a [video playback] control component and detecting a first user operation for the [landscape] display page, controlling to hide the [video playback] control component on the [landscape] display page (e.g., see Figs. 5C, 5D, [0015], [0019], [0048] teaching in response to user input where there is a control component currently displayed, hiding the control component. See Wang and Riley explicitly teaching a video playback control and landscape display page). Accordingly, it would have been obvious to modify Wang-Riley in view of Cueto with a reasonable expectation of success. One would have been motivated to make such a modification to easily navigate content and provide a more intuitive or otherwise positive user experience (e.g., see [0014] of Cueto).

	As to claim 16, the claim is directed to the electronic device implementing the method of claim 5 and is similarly rejected.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Riley, and Lawrence, as applied above, and in further view of Cueto (USPPN: 2015/0177933; hereinafter Cueto).
	As to claim 6, the rejection of claim 2 is incorporated. Wang and Riley teach a video playback control component having a current playback duration control, a total duration control, a progress bar control, and an exit control (e.g., see Figs. 6, [0145] of Wang and Fig. 6, [0065] of Riley). While Riley further teaches the controls may be hidden and revealed upon user input, Wang-Riley fail to explicitly teach in response to determining that the landscape display page comprises a video playback control component and detecting a first user operation for the landscape display page, controlling to hide the video playback control component on the landscape display page.  
	However, in the same field of endeavor of graphical user interfaces for displaying content with a control bar, Cueto teaches in response to determining that the [landscape] display page comprises a [video playback] control component and detecting a first user operation for the [landscape] display page, controlling to hide the [video playback] control component on the [landscape] display page (e.g., see Figs. 5C, 5D, [0015], [0019], [0048] teaching in response to user input where there is a control component currently displayed, hiding the control component. See Wang and Riley explicitly teaching a video playback control and landscape display page). Accordingly, it would have been obvious to modify Wang-Riley-Lawrence in view of Cueto with a reasonable expectation of success. One would have been motivated to make such a modification to easily navigate content and provide a more intuitive or otherwise positive user experience (e.g., see [0014] of Cueto).

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Riley, as applied above, and in further view of Anzures et al. (USPPN: 2008/0055272; hereinafter Anzures).
	As to claim 11, the rejection of claim 4 is incorporated. While Wang and Riley teach exiting a landscape viewing mode (e.g., see [0151] of Wang and [0070] of Riley), Wang-Riley-Lawrence fail to explicitly teach wherein the method further comprises: in response to detecting a fourth user operation for the landscape exit button control on the landscape display page, displaying the playback page.  
	However, in the same field of endeavor of graphical user interfaces for displaying video content, Anzures teaches wherein the method further comprises: in response to detecting a fourth user operation for the landscape exit button control on the landscape display page, displaying the playback page (e.g., see Figs. 7A, 7B, [0147] teaching a user input on an exit button for exiting the landscape viewing mode, wherein upon user selection, the previous screen is displayed. See also Fig. 6 of Wang wherein the previous screen is a playback page). Accordingly, it would have been obvious to modify Wang-Riley-Lawrence in view of Anzures with a reasonable expectation of success. One would have been motivated to make such a modification to provide for an intuitive, easy-to-use interface for video playback on electronic devices (e.g., see [0021] of Anzures).
	
	As to claim 18, the claim is directed to the electronic device implementing the method of claim 11 and is similarly rejected.
	

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Riley, as applied above, and in further view of Ma et al. (USPPN: 2017/0249925; hereinafter Ma).
	As to claim 12, the rejection of claim 1 is incorporated. While Wang and Riley teach displaying the video in a landscape display page, wherein Wang explicitly teaches displaying in a landscape mode in response to a user input, Wang-Riley fail to explicitly teach determining a placement state of a terminal device playing the target video; and on the landscape access control, displaying the landscape display page of the target video based on a determined placement state.
	However, in the same field of endeavor of graphical user interfaces for video playback, Ma teaches determining a placement state of a terminal device playing the target video; and in response to detecting the click operation on the landscape access control, displaying the landscape display page of the target video based on a determined placement state (e.g., see Figs. 2, [0031]-[0035] teaching displaying a full-screen landscape viewing mode in response to user input, wherein the video is displayed based on the rotation angle of the device (i.e., determined placement state). See also rejection of Wang above explicitly teaching selection of a landscape access control). Accordingly, it would have been obvious to modify Wang-Riley in view of Ma with a reasonable expectation of success. One would have been motivated to make such a modification in order to improve user viewing experience of displaying content in a landscape mode (e.g., see [0009] of Ma).

	As to claim 19, the claim is directed to the electronic device implementing the method of claim 12 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179